 Case 5:21-cv-02713-SVK Document 6 Filed 04/15/21 Page 1 of 1




                                                S DISTR
                                             ATE       IC
                                           ST            T
                                       D
                                                                             Susan Y. Soong
                                                                 CO
                                  E
                                IT




                                                                   UR
                              UN




                                                                     T
                              N O RT




                                                                      NI A




4/15/2021
                                                                  OR
                                 HE




                                                                 IF




                                       N
                                                                 AL
                                       R




                                           DI
                                                S T RI T O F C
                                                      C
